  
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3641 
 
AN ACT 
To establish Pinnacles National Park in the State of California as a unit of the National Park System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pinnacles National Park Act.  
2.FindingsThe Congress makes the following findings: 
(1)Pinnacles National Monument was established by Presidential Proclamation 796 on January 16, 1908, for the purposes of protecting its rock formations, and expanded by Presidential Proclamation 1660 of May 7, 1923; Presidential Proclamation 1704 of July 2, 1924; Presidential Proclamation 1948 of April 13, 1931; Presidential Proclamation 2050 of July 11, 1933; Presidential Proclamation 2528 of December 5, 1941; Public Law 94–567; and Presidential Proclamation 7266 of January 11, 2000.  
(2)While the extraordinary geology of Pinnacles National Monument has attracted and enthralled visitors for well over a century, the expanded Monument now serves a critical role in protecting other important natural and cultural resources and ecological processes. This expanded role merits recognition through legislation.  
(3)Pinnacles National Monument provides the best remaining refuge for floral and fauna species representative of the central California coast and Pacific coast range, including 32 species holding special Federal or State status, not only because of its multiple ecological niches but also because of its long-term protected status with 14,500 acres of Congressionally designated wilderness.  
(4)Pinnacles National Monument encompasses a unique blend of California heritage from prehistoric and historic Native Americans to the arrival of the Spanish, followed by 18th and 19th century settlers, including miners, cowboys, vaqueros, ranchers, farmers, and homesteaders.  
(5)Pinnacles National Monument is the only National Park System site within the ancestral home range of the California Condor. The reintroduction of the condor to its traditional range in California is important to the survival of the species, and as a result, the scientific community with centers at the Los Angeles Zoo and San Diego Zoo in California and Buenos Aires Zoo in Argentina looks to Pinnacles National Monument as a leader in California Condor recovery, and as an international partner for condor recovery in South America.  
(6)The preservation, enhancement, economic and tourism potential and management of the central California coast and Pacific coast range’s important natural and cultural resources requires cooperation and partnerships among local property owners, Federal, State, and local government entities and the private sector.  
3.Establishment of Pinnacles National Park 
(a)Establishment and purposeThere is hereby established Pinnacles National Park in the State of California for the purposes of— 
(1)preserving and interpreting for the benefit of future generations the chaparral, grasslands, blue oak woodlands, and majestic valley oak savanna ecosystems of the area, the area’s geomorphology, riparian watersheds, unique flora and fauna, and the ancestral and cultural history of native Americans, settlers and explorers; and  
(2)interpreting the recovery program for the California Condor and the international significance of the program.  
(b)BoundariesThe boundaries of Pinnacles National Park are as generally depicted on the map entitled Proposed: Pinnacles National Park Designation Change, numbered 114/111,724, and dated December 2011. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.  
(c)Abolishment of current Pinnacles National Monument 
(1)In generalIn light of the establishment of Pinnacles National Park, Pinnacles National Monument is hereby abolished and the lands and interests therein are incorporated within and made part of Pinnacles National Park. Any funds available for purposes of the monument shall be available for purposes of the park.  
(2)ReferencesAny references in law (other than in this Act), regulation, document, record, map or other paper of the United States to Pinnacles National Monument shall be considered a reference to Pinnacles National Park.  
(d)AdministrationThe Secretary of the Interior shall administer Pinnacles National Park in accordance with this Act and laws generally applicable to units of the National Park System, including the National Park Service Organic Act (16 U.S.C. 1, 2–4).  
4.Redesignation of Pinnacles Wilderness as Hain WildernessSubsection (i) of the first section of Public Law 94–567 (90 Stat. 2693; 16 U.S.C. 1132 note) is amended by striking Pinnacles Wilderness and inserting Hain Wilderness. Any reference in a law, map, regulation, document, paper, or other record of the United States to the Pinnacles Wilderness shall be deemed to be a reference to the Hain Wilderness.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
